19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 1 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 2 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 3 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 4 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 5 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 6 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 7 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 8 of 12
19-12346-shl   Doc 42   Filed 08/29/19    Entered 08/29/19 20:34:59   Main Document
                                         Pg 9 of 12
19-12346-shl   Doc 42   Filed 08/29/19     Entered 08/29/19 20:34:59   Main Document
                                         Pg 10 of 12
19-12346-shl   Doc 42   Filed 08/29/19     Entered 08/29/19 20:34:59   Main Document
                                         Pg 11 of 12
19-12346-shl   Doc 42   Filed 08/29/19     Entered 08/29/19 20:34:59   Main Document
                                         Pg 12 of 12
